Title: From Thomas Jefferson to Sauvage, 24 November 1788
From: Jefferson, Thomas
To: Sauvage, M.



Sir
Paris Nov. 24. 1788.

I am much obliged to Monsieur de Marbois for recalling me to his memory, and shall be happy in every occasion of being useful to him or his friends. Congress have lately authorized the borrowing a sum of money in Holland for the purpose of paying their demands in Europe, as well those due, as those which shall become due to the end of the year 1790. The moment this loan can be  filled up all the arrearages of interest due to the foreign officers can be paid out of it, and I suppose orders to be now on their way from the Treasury board to pay those arrearages as soon as the success of the loan shall enable it. These orders will come to their banker Mr. Grand who alone is charged with the paiment of their debts here. I have no authority in it: but still shall be glad to be instrumental as far as it shall be in my power to render any service to the officers, and particularly to yourself or any other person whom M. de Marbois honours with his friendship. I have the honour to be with great respect Sir Your most obedt. humble servt,

Th: Jefferson

